Case 2:16-cv-07733-DMG-AS Document 103 Filed 10/04/19 Page 1 of 4 Page ID #:957




   1 STANTON L. STEIN (State Bar No. 45997)
     lstein@raklaw.com
   2 RUSS, AUGUST & KABAT
     12424 Wilshire Boulevard, 12th Floor
   3 Los Angeles, California 90025
     Telephone: (310) 826-7474
   4 Facsimile: (310) 826-6991
   5 Attorneys for Plaintiffs
   6 GLENN D. POMERANTZ (State Bar No. 112503)
     glenn.pomerantz@mto.com
   7 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   8 Fiftieth Floor
     Los Angeles, California 90071-3426
   9 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
  10
     Attorneys for Defendants Universal Music
  11 Group, Inc. and UMG Recordings, Inc.
  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15
     CENTURY OF PROGRESS                         Case No. 2:16-cv-07733-DMG-AS
  16 PRODUCTIONS, et al.
                                                 TENTH STIPULATION RE:
  17               Plaintiffs,                   THIRD AMENDED COMPLAINT
  18         vs.                                 [Proposed Order submitted herewith]
  19 VIVENDI S.A.; et al.
  20               Defendants.
  21
  22
             Pursuant to Local Rule 7-1, Plaintiffs Century of Progress Productions,
  23
       Christopher Guest, Rob Reiner Productions, United Heathen, Spinal Tap
  24
       Productions, Harry Shearer, Rob Reiner, and Michael McKean (“Plaintiffs”) and
  25
       Defendants Universal Music Group, Inc. and UMG Recordings, Inc. (“Universal
  26
       Defendants”) by and through their respective undersigned counsel, hereby
  27
       STIPULATE and AGREE as follows:
  28

                                                                      TENTH STIPULATION RE:
                                                                  THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 103 Filed 10/04/19 Page 2 of 4 Page ID #:958




   1         1.    The Complaint in this action was filed on October 17, 2016, a First
   2 Amended Complaint was filed on February 7, 2017, and a Second Amended
   3 Complaint was filed on October 19, 2017. (Doc. #1, Doc. #19, Doc. #33.)
   4         2.    On December 21, 2017, Universal Defendants and Vivendi S.A.,
   5 StudioCanal, and Ron Halpern (“Vivendi Defendants”) filed separate motions to
   6 dismiss the Second Amended Complaint. (Doc. #44, Doc. #49.)
   7         3.    On August 28, 2018, the Court entered an Order on the motions to
   8 dismiss that granted Plaintiffs leave to file an amended complaint. (Doc. #55, p.
   9 22.)
  10         4.    Plaintiffs filed their Third Amended Complaint on September 18, 2018.
  11 (Doc. #62.)
  12         5.    Pursuant to a stipulation entered by Plaintiffs and Universal Defendants
  13 and approved by this Court, Universal Defendants’ response to the Third Amended
  14 Complaint is presently due on October 11, 2019. (Doc. #100)
  15         6.    The parties held a mediation on March 11, 2019. Since that mediation,
  16 Plaintiffs and Universal Defendants have been in the process of active discussions
  17 aimed at resolving Plaintiffs’ claims against Universal Defendants and have made
  18 significant progress in those discussions, working diligently to finalize terms of a
  19 settlement. The parties have exchanged numerous drafts of a written settlement
  20 agreement and have extensively negotiated the terms. The parties appear to have
  21 reached a resolution in principle of the single remaining issue, subject to completing
  22 the documentation. The parties anticipate concluding the settlement documentation,
  23 and completing the required notices to inform the Court, within 30 days of the
  24 current response deadline.
  25         7.    To accommodate finalizing the settlement, Plaintiffs and Universal
  26 Defendants have agreed, subject to the Court’s approval, to extend the time for
  27 Universal Defendants to respond to the Third Amended Complaint until November
  28 11, 2019.

                                                                       TENTH STIPULATION RE:
                                                                   THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 103 Filed 10/04/19 Page 3 of 4 Page ID #:959




   1         8.    Subject to the Court’s approval, Plaintiffs and Universal Defendants
   2 have agreed that the claims against Universal Defendants will be stayed until
   3 November 11, 2019, and that neither Plaintiffs nor Universal Defendants will use
   4 the passage of time from the date of this Stipulation to November 11, 2019 as a
   5 basis for challenging another party’s rights or defenses.
   6
   7 IT IS SO STIPULATED
   8 DATED: October 4, 2019                   RUSS, AUGUST & KABAT
   9                                          /s/ Stanton L. Stein
                                              Stanton L. Stein
  10
                                              Attorneys for Plaintiffs Century of Progress
  11                                          Productions, Christopher Guest, Rob Reiner
                                              Productions, United Heathen, Spinal Tap
  12                                          Productions, Harry Shearer, Rob Reiner, and
                                              Michael McKean
  13
  14 DATED: October 4, 2019                   MUNGER, TOLLES & OLSON LLP
  15                                          /s/ Glenn D. Pomerantz
  16                                          Glenn D. Pomerantz
  17                                          Attorneys for Defendants Universal Music
                                              Group, Inc. and UMG Recordings, Inc.
  18
  19 Pursuant to Local Rule 5-4.3.4, the filer of this document attests that all of the
     signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  20 content and have authorized the filing.
  21
  22
  23
  24
  25
  26
  27
  28

                                                                         TENTH STIPULATION RE:
                                                                     THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 103 Filed 10/04/19 Page 4 of 4 Page ID #:960




   1                             CERTIFICATE OF SERVICE
   2         I hereby certify that on October 4, 2019, I authorized the electronic filing of
   3 the foregoing with the Clerk of the Court using the CM/ECF system, which will
   4 send e-mail notification of such filing to all registered parties. I certify under
   5 penalty of perjury under the laws of the United States of America that the foregoing
   6 is true and correct.
   7
   8 DATED: October 4, 2019                 MUNGER, TOLLES & OLSON LLP
   9                                          GLENN D. POMERANTZ

  10
  11
                                            By:       /s/ Glenn D. Pomerantz
  12                                              GLENN D. POMERANTZ
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                         TENTH STIPULATION RE:
                                                                     THIRD AMENDED COMPLAINT
